              Case 1:18-cr-00799-KMW Document 202 Filed 03/16/20 Page 1 of 1


                               GOLDBERGER & DUBIN, P.C.
                                           ATTORNEYS AT LAW
                                    401 BROADWAY, NEW YORK, NY 10013
                                              (212) 431-9380
                                            FAX (212) 966-0588
PAUL A. GOLDBERGERt
                                        E-MAIL: GND401@AOLCOM
LAWRENCE A. DUBINt"                                                                      tMEMBER OF NY BAR
EDGAR L. FANKBONNERt                   www.goldbergerdubln.com                           *MEMBER OF NJ BAR




                                                         March 16, 2020
    ViaECF

   Hon. Kimba M. Wood
   Daniel Patrick Moynihan
   United States Comthouse
   500 Pearl Street.
   New York, New York 10007

                                                 Re:     United States v. Ziyu Wang
                                                         Docket No. 18-cr-799-05 (KMW)

   Dear Judge Wood:

           The defense respectfully requests that defendant Ziyu Wang's sentencing hearing,
   currently scheduled at 2pm on March 24, 2020, be continued for 30 days, to April 24, 2020. The
   defense needs additional time to discuss Mr. Wang's plea and sentence with the government in
   connection with a recent disclosure by the government and may need to further discuss the plea
   and sentence with Mr. Wang, which is complicated as a result of emergency measures cmTently
   in place in the Southern District of New York and throughout the Bureau of Prisons system. The
   government consents to his continuance.

                                                         Respectfully submitted,



                                                         Isl Edgar L. Fankbomier
                                                         Edgar L. Fankbonner
                                                         Attorney for Ziyu Wang
   cc:     Lara Pomerantz
           U.S. Attorney's Office
           (via email and ECF)
